Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Amendment
Examiner acknowledges receipt of amendment to application 16/441,090 received July 12, 2021. Claims 1-10 are amended, and claims 11-13 are newly added.
Allowable Subject Matter
Claims 1-13 are allowed.
Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
The claims in the application are deemed to be directed to a nonobvious improvement over the invention patented in U.S. Patent 11,005,271.  The claims comprise an autonomous balancing system at the battery cell level that is not found in the prior art.
Regarding Claim 1: Though the prior art discloses a balancing apparatus installed on a battery module comprising a means for measuring state parameters of the battery module and with wireless communication means for sending the measured state parameters to other balancing apparatus modules, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of:
a balancing apparatus installed on a battery cell in a balancing system in which a plurality of balancing apparatuses, each installed on a corresponding battery cell, are connected in series, the balancing apparatus comprising: 
means for measuring state parameters of the battery cell; 
wireless communication means for sending the measured state parameters to an adjacent balancing apparatus of the plurality of balancing apparatuses, and for receiving state parameters from the adjacent balancing apparatus; and 
wireless power transfer means, 
wherein the balancing apparatus functions autonomously, and 
the balancing apparatus is configured to independently determine, based on the measured state parameters and the received state parameters, to transfer power to an adjacent battery cell or to receive external power from the adjacent battery cell, and, based on the determination, cause the power transfer means to transfer the power from the battery cell to the adjacent battery cell or receive the external power from the adjacent cell.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859